Citation Nr: AXXXXXXXX
Decision Date: 10/29/21	Archive Date: 10/29/21

DOCKET NO. 200915-112743
DATE: October 29, 2021

ORDER

Whether the disability rating reduction assigned to the Veteran's service-connected right eye corneal scar, from 30 percent disabling to noncompensable, effective August 1, 2020, was proper, is dismissed.

FINDING OF FACT

In an October 2020 written statement, the Veteran clearly and unambiguously indicated that she wished to withdraw her September 2020 VA Form 10182, Decision Review Request: Board Appeal (Notice of Disagreement), where she disagreed with the disability rating reduction assigned to her service-connected right eye corneal scar, from 30 percent disabling to noncompensable, effective August 1, 2020, and submitted a VA Form 20-0995 Decision Review Request: Supplemental Claim in October 2020.

CONCLUSION OF LAW

The criteria for dismissal of whether the disability rating reduction assigned to the Veteran's service-connected right eye corneal scar, from 30 percent disabling to noncompensable, effective August 1, 2020, was proper, have been met.  38 U.S.C. § 7105; 38 C.F.R. § 20.205.

REASONS AND BASES FOR FINDING AND CONCLUSION

The rating decision on appeal was issued in July 2020 and constitutes an initial decision; therefore, the modernized review system, also known as the Appeals Modernization Act (AMA), applies.  In the September 2020 VA Form 10182, Decision Review Request: Board Appeal, the Veteran elected the Evidence Submission docket.

Whether the disability rating reduction assigned to the Veteran's service-connected right eye corneal scar, from 30 percent disabling to noncompensable, effective August 1, 2020, was proper, is dismissed.

Pursuant to 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.205.  Withdrawal does not prevent a Veteran from filing a new notice of disagreement pursuant to the applicable regulations, a request for higher level review, or a supplemental claim concerning any issue that is withdrawn, provided that such filing would be timely if the withdrawn appeal had never been filed.  Id.

Here, the evidence reflects that a July 2020 rating decision reduced the disability rating assigned to the Veteran's right eye corneal scar from 30 percent disabling to noncompensable, effective August 1, 2020.  The Veteran submitted a timely VA Form 10182 on September 15, 2020, appealing this issue to the Board under Evidence Submission Lane.  However, in a written statement dated October 28, 2020, the Veteran stated her desire to change her review option, submitted a VA Form 20-0995 Decision Review Request: Supplemental Claim, and requested to cancel the appeal the appeal before the Board stemming from the September 2020 VA Form 10182.  

A veteran may request a change of a review option under 38 C.F.R. § 3.2500(e), which states that a "claimant may change the review option selected by withdrawing the request as prescribed in § 3.2500(d) and filing the appropriate application for the requested review option within one year from the date on which VA issued notice of a decision on an issue."  This is exactly what has happened in this appeal, as the Veteran has requested that his appeal to the Board be withdrawn, and that it instead reviewed as a Supplemental Claim by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 3.2501.

Therefore, in view of the Veteran's expressed desire, the Board concludes that her intent was to withdraw this issue from Board review, and that she has submitted a timely VA Form 20-0995 Decision Review Request: Supplemental Claim in accordance with 38 C.F.R. § 3.2501.  Given that the Veteran's submission was timely, the appeal should be returned to the AOJ in accordance with her timely VA Form 20-0995.  38 C.F.R. §§ 3.2501, 20.205.

 

 

P.M. DILORENZO

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	Mussey, Sean

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.